DETAILED ACTION
	This Office Action is in response to the amendment filed 07/26/2021.  Claims 30-35, 39-59, and 61-63 are acknowledged as pending in this application with claims 30, 32, and 54 being currently amended and claims 61-62 being new.  The rejections of the previous Office Action are withdrawn as having been overcome by the amendment.  New rejections necessitated by the amendment are presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 39-40, 48, 52-53, 55-58, and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33, 39, 40, 52, and 53 recite the limitation "the damping characteristic".  There is insufficient antecedent basis for this limitation in the claim.
Claims 39 and 55-58 recite the limitation "the characteristic".  There is insufficient antecedent basis for this limitation in the claim.

Claim 58 recites the limitation “a damping characteristic”.  It is unclear whether this is the same as the damping characteristic recited in claim 30, or a separate characteristic.
Claim 61 recites the limitation "said at least one sensor".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 62-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 5,711,746) in view of Champsaur (US 2011/0275480).
Regarding claim 62, Carlson teaches a method for operating training equipment for targeted muscle actuation, which comprises the steps of: actuating an at least partially muscle-powered actuating element by a user during a training exercise (shaft 43e rotates when the user moves their limb, see for example column 4 lines 55-57, where 43a corresponds to 43e in Fig. 5a, as discussed at column 6 lines 32-35); providing a damping system having at least two components (64e, 35e) that are movable relative to one another, wherein at least one of the components (64e) is operatively connected with the actuating element, and a movement of the actuating element is damped with the damping system which has a field-sensitive rheological medium (78e) and at least one field generation system (68e) to 
Carlson fails to teach acquiring vital parameters of the user during the training exercise and a speed with which the training exercise is performed and, in addition, providing haptic feedback to the user as a function of at least one of the vital parameters and the speed with which the training exercise is being performed.  Champsaur teaches a method for operating training equipment comprising acquiring vital parameters [0112] of the user during the training exercise and a speed with which the training exercise is performed [0089], and providing haptic feedback to the user as a function of at least one of the vital parameters and the speed with which the training exercise is being performed [0417-0418].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Carlson by implementing the vital parameter and speed monitoring and feedback taught by Champsaur in order to guide the user in performing exercises (see Champsaur [0091]). 
Regarding claim 63, Carlson in view of Champsaur teaches the haptic feedback to the user is a haptic chatter (Champsaur [0423]) or jerking.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Allowable Subject Matter
Claims 30-32, 34-35, 41, 43-47, 49-51, 54, and 59 are allowed. 
Claims 33, 39-40, 48, 52-53, 55-58, and 61 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or make obvious the combinations of limitations required by independent claims 30 and 54.  In particular, the cited reference do not disclose the control system detecting a body posture and a movement of the user during the training exercise for targetedly controlling the movement of said actuating element and said field generation system based on the body posture and the movement of the user, as required by claims 30 and 54.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784